— Order and judgment unanimously affirmed, on the law and on the facts, with $50 costs to respondent. Partial summary judgment was properly granted to the assignee of a claim for goods sold and delivered, and the second counterclaim for a credit and allowance in settlement of a claim for damaged merchandise was properly severed. The first counterclaim alleges a breach of the agreement sued upon in that the plaintiff’s assignor granted to the defendant an exclusive distributorship of the goods sold for the Hong Kong and Philippine areas. It is further alleged that the plaintiff’s assignor breached this agreement in that it sold to defendant’s competitors in those areas. The allegations of this counterclaim are too vague and indefinite for this court to determine the merits, if any, or to defeat the granting of summary judgment. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.